Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 10, 13 (claims 1-16) are under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite limitations of “the encapsulation layer is free of defects and configured to seal any macro and micro-defects in the absorbing layer” does not describe or claim what kind of such defects are or which type of any macro or micro defects are being claimed. It is very vague and becomes indefinite for a coating layer to penetrate and seal any macro or micro-defects without specifying the defects.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/172505 A1 of Antonaia et al (an IDS) in view of A Review of Cermet-Based Spectrally Selective Solar Absorbers”, Energy Environ. Sci by Zhifeng Ren et al. (26 Feb 2014, an IDS, online paper, henceforth “Zhifeng”). 
For claims 1-2, 8 and 10-11, a coated tube disclosed by Antonaia, comprising: a metallic tube (abstract, a receiver tube for solar, fig 1-4) ; and a selective coating (fig 1, abstract, multi-later coating, 3 layers), coated on at least a portion of the surface of the tube, wherein the selective coating comprises three layers: an absorbing, antireflective layers claimed in the present application are identical to the coating layers of the prior art. These three layers: metallic material layer reflecting in the infrared region of the spectrum (Mo, W, Ag, Cu, Au or other (page 14, lines 3-6)}; absorber layer of cermet-type material (Cu, Ni, Co, Pt, Cr, 
The multilayer coating material comprises a further second antireflection material layer 6 lying above the first antireflection material layer 3 (p. 24, lines 10-12), an absorbing layer; and an encapsulation layer comprising an amorphous compound at a thickness of at most 200 nm, deposited on top of the absorbing layer, and wherein the encapsulation layer is an antireflective layer and the amorphous compound is selected such that the antireflective layer has a refractive index greater than the refractive index of air and lower than a refractive index of the absorbing layer, and wherein the encapsulation layer is free of defects and configured to seal any macro and micro-defects in the absorbing layer.
The antireflective layer of Antonaia does not disclose any refractive index which is greater than the refractive index of air and lower than a refractive index of the absorbing layer. Zhifeng discloses a coating comprising a Ni-SiO2 absorbing layer and amorphous SiO2 antireflective layer having thickness 73 nm and further mentions the refractive index of the Ni-SiO2 cermet was slightly larger than that of SiO2 (page 25). It also discloses a preparation of an absorber layer by . 
Allowable Subject Matter
Claims 3-7, 9 and 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon (listed in form 892) is considered pertinent to applicant's disclosure.						Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        





/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762